Citation Nr: 1212796	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a right tibia stress fracture (right tibia disability).

2.  Entitlement to an effective date prior to May 9, 2007, for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1997 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The August 2007 rating on appeal granted TDIU, assigning an effective date of May 10, 2007.  However, in a subsequent January 2009 rating action, the 
the RO found clear and unmistakable error (CUE) as to the effective date originally assigned.  At that time, the effective date of the TDIU award was revised by one day, to May 9, 2007; the Board has recharacterized the issue on appeal in order to conform to this finding of CUE.

The Veteran initially requested a hearing before a Veterans Law Judge in her substantive appeal.  However, in April 2010 correspondence she withdrew that request.  The Board will proceed to adjudication at this time without the benefit of a hearing in light of the withdrawal of her hearing request.

The issue of whether new and material evidence has been received in order to reopen service connection for a left hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's right tibia disability picture most closely approximates malunion of the tibia and fibula with a slight knee or ankle disability throughout the appeal period, beginning March 5, 2007-the first date on which it is factually ascertainable that there was a subjective worsening of her symptomatology.

2.  The Veteran's right foot plantar fasciitis and right peroneal nerve focal neuropathy-including orthopedic and neurologic manifestations associated with her right foot and right ankle-involve separate and distinct symptomatology that are not shown by the competent evidence of record to be associated with or caused by her right tibia disability.

3.  The Veteran perfected an appeal as to a February 2003 denial of TDIU; in a June 2006 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw all of her current appeals, including her claim of entitlement to TDIU, at that time.

4.  The Veteran electronically refiled her claim of entitlement to TDIU on May 9, 2007.

5.  A January 2007 treatment note does not demonstrate any evidence of unemployability; and the March 2007 VA treatment note does not, on its face, allow the Board to factually ascertain that entitlement to TDIU arose as of that date, though a claim of TDIU may have been informally raised in association with the Veteran's claim of increase for her right tibia disability.



CONCLUSIONS OF LAW

1.  The criteria establishing a 10 percent evaluation, but no higher, for the Veteran's right tibia disability, have been met, effective March 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.400, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2011).

2.  The criteria for an effective date prior to May 9, 2007, for the award of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the effective date issue for the award of TDIU, that claim arises from an appeal of the initially assigned effective date following the grant of TDIU.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim for increase of the right tibia disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).


Increased Evaluation Claim for Right Tibia Disability

Throughout the appeal period, the Veteran's right tibia disability has been evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  This hyphenated code is intended to show that the Veteran's right tibia disability was rated analogously to malunion of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 5262, impairment of the tibia and fibula manifested by nonunion, with loose motion and requiring a brace, warrants a 40 percent evaluation.  Malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  Malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

Review of the Veteran's VA treatment records from January 2007 forward demonstrates that on March 5, 2007, she began complaining of worsening pain in her right shin.  She reported sleep disturbance due to the discomfort of her symptoms, which caused her to shift around at night.  On examination, there was no edema in the extremities, though there was positive pain to palpation over her right mid-anterior tibia.  

An April 2007 record reflects that the Veteran was using a right splint and crutches so that she would not have to bear weight on her right leg.  

In June 2007, the Veteran underwent a VA examination of her right tibia.  She reported that the midshaft of her right tibia was tender to touch.  There was no evidence of osteomyelitis, hospitalizations, or surgeries related to her right tibia.  No assistive devices for ambulation were being used at that time.  She complained of pain, weakness, and stiffness without any heat or redness; she stated that previously there had been swelling of her right tibia.  She stated that she had flare-ups that really bother her, but was not sure what caused her flare-ups.  There were no specific limitations on her daily activities or occupational functioning due to her right tibia symptomatology.  

On examination, the Veteran's bilateral lower extremities were 5 out of 5 in muscle strength, 1+ in reflexes, and sensation was intact.  Inspection of the right tibia revealed no obvious deformity; there was tenderness to palpitation along the midshaft, but no edema or other abnormalities noted.  A July 2007 electromyelogram (EMG) study revealed isolated right peroneal nerve (deep motor) focal neuropathy at the ankle level with EMG evidence of chronic denervation and reinnervation.  An MRI of the right tibia noted that were no abnormal signal intensity within the marrow or cortical bone of the right tibia to suggest a stress fracture, infection or osseous lesion.  A small amount of increased signal intensity within the soft tissues surrounding the midshaft compatible with edema was noted in the soft tissue, though no soft tissue swelling was noted at that time.

The Veteran underwent a right foot examination in March 2009, at which time she contended that her right foot condition was the result of her right tibia disability.  After examination, she was diagnosed with right foot plantar fasciitis.  The examiner, after review of the Veteran's service treatment records-which noted no foot complaints on separation-and the claims file, including past VA examinations noting a normal gait, opined that the right plantar fasciitis was less likely as not related to the Veteran's right tibia disability.  The examiner explained that the Veteran's symptoms and clinical findings were most consistent with plantar fasciitis and that current medical literature does not demonstrate a link between stress fractures and plantar fasciitis.  She further concluded that the Veteran had normal posture and gait and there was no evidence of abnormal posturing that would put increased pressure on the Veteran's right foot.

The Veteran underwent another VA examination of her right tibia in May 2010.  At that time, she contended that she had increased pain and nerve damage secondary to her right tibia stress fracture.  She reported that her symptomatology was progressively worsening since and that she was currently taking medication with fair treatment response.  She reported sharp burning pain over her right anterior tibia with occasional shooting pain.  There was no evidence of fracture site motion or deformity, though she did report daily flare-ups that were moderately severe in nature and resulted in a difficulty ambulating; she did not need any assistive devices in ambulation.  The Veteran's flare-ups were precipitated by prolonged standing and walking; she stated that her right leg was improved on waking in the morning, but that throughout the day the pain would progressively worsen until it was moderately severe by the end of the day.  Objectively, she had an antalgic gait, and it was noted that she had a painful and limited motion of her right ankle.  She stated that she was unable to stand for more than a few minutes and was only able to walk a quarter of a mile.  X-rays of the right tibia were unremarkable.  The examination also noted the July 2007 EMG study.  The examiner also noted the May 2007 MRI of the right knee, which demonstrated no tibial stress fracture at that time.  The diagnosis was residuals of a right tibial stress fracture with isolated right peroneal nerve (deep motor) focal neuropathy at the ankle level.

In an August 2010 addendum opinion, after reviewing the claims file, the examiner cited medical literature establishing that focal neuropathy could be caused by compression at the ankle.  On the basis of that review, the examiner stated that the right peroneal nerve focal neuropathy was not caused by or the result of the Veteran's right tibia fracture.  She indicated that the Veteran's EMG and nerve conduction study in 2003 failed to demonstrate a nerve focal neuropathy.  She also noted that although the Veteran suffered a stress fracture in service, but that there was no neuropathy noted at that time.  Moreover, while a 2007 EMG and nerve conduction study that showed the isolated peroneal nerve focal neuropathy at the right ankle, based on the gap from 1997 to 2007 without neuropathy and the intervening normal studies in 2003 that there was no evidence of record that the stress fracture was responsible for the neuropathy.  She also noted that the stress fracture was in the Veteran's mid-tibia and not at the ankle, where the nerve compression was occurring.

The Board notes that the balance of the VA treatment records since April 2007 generally do not demonstrate any complaints of or treatment referable to the Veteran's right tibial disability.

On the basis of the foregoing, the Board finds that a 10 percent evaluation, but no higher, is warranted for the Veteran's right tibia disorder, effective March 5, 2007, for the reasons explained below.

The Board notes that on March 5, 2007, the Veteran reported a worsening of her right tibial disability, particularly the pain at that time.  However, throughout 
the appeal period she is not shown to have stress fracture, edema, or any other abnormality on objective examination.  The Veteran's subjective complaints, however, demonstrate that she has moderately-severe pain that progressively worsens throughout the day with use of the extremity; she is not shown to need any assistive devices for ambulation.  

Given the Veteran's subjective complaints of right tibia pain and flare-ups considered against the minimal objective findings of any physical abnormality of her right tibia, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that her right tibia disability more closely approximates malunion of the tibia and fibula with a slight knee or ankle disability; therefore, a 10 percent evaluation, but no higher, is warranted, effective March 5, 2007.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5262.  

In this case, an evaluation in excess of 10 percent is not warranted because the Board cannot find any objective evidence of non- or malunion of the right tibia and fibula, nor is there any objective evidence of any associated right knee or ankle disability.  The Board has specifically assigned the 10 percent evaluation in this case solely on the Veteran's lay evidence of subjective complaints of pain and symptomatology.

In assigning the above-noted effective date, the Board has appropriately contemplated 38 C.F.R. § 3.400(o), and has determined that March 5, 2007, is the first factually ascertainable treatment within the year prior to the Veteran's filing for an increase.  Also, in coming to the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has additionally contemplated whether separate evaluations for right plantar fasciitis and right peroneal nerve focal neuropathy are warranted in this case, as the Veteran has contended.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (separate evaluations may be assigned for separate and distinct manifestations of the Veteran's disability, if the symptomatology does not overlap).
However, while the Veteran is competent to relate her symptomatology, she is not competent to render a medical opinion as to whether such symptomatology is medical related to her right tibia disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In this case, the competent medical evidence, including the two VA examiners who contemplated the etiology and association of the claimed disorders to the Veteran's right tibia disability, specifically determined that those disorders were not associated or caused by the Veteran's right tibia disability.  Other than the Veteran's non-competent assertions in this case, there is no evidence of record which demonstrates that the claimed additional orthopedic and neurologic symptoms of the right foot are medically related to, associated with, or caused by her right tibia disability.  Rather, the record reflects diagnoses of  right foot plantar fasciitis and right peroneal nerve focal neuropathy to have the additional complaints have been attributed.  Accordingly, the Board cannot contemplate those symptoms in the rating of the Veteran's right tibia disability.  See 38 C.F.R. § 3.310 (2011); see also Mittleider v. West, 11 Vet. App. 181 (1998).  

Finally, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right tibia disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Earlier Effective Date Claim for TDIU

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011).

A VA examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) (2011).  

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the Board notes that the Veteran electronically filed her claim for TDIU and increased evaluation on May 9, 2007.  However, on appeal, the Veteran avers that she should be assigned TDIU back to November 2001-when she initially filed for that benefit.  She has further stated that there was some conspiracy or collusion between the Decision Review Officer (DRO) and her representative-a private attorney-in June 2006.  She also stated in her September 2007 notice of disagreement that she submitted a letter correcting the June 2006 letter and that she "misunderstood [the private attorney's] intentions when we spoke on the phone is reason to correct the effective date."  She reiterated that she "did not agree to the deal my attorney made with VA last year and I did send VA a copy of the original letter I sent to them last year to let them know this as quickly as I could."

The Board acknowledges that the Veteran had perfected an appeal on a denial of entitlement to TDIU from a February 2003 rating decision.  Then, in June 2006, the Veteran's representative-a private attorney who was then and remains accredited to practice before the Board-submitted a letter stating that he had spoken with the Veteran and that "she agreed to drop all of her appeals as a result of your decision to overturn the reduction of her benefits.  She is happy her benefits are remaining at 70 percent rather than pursue the other issues, including unemployability."

The Veteran submitted a handwritten letter in November 2006 which indicated that she was changing her representative to her current representative and "would no longer being using [the private attorney]."  The Veteran then electronically filed new claims on May 9, 2007, which were adjudicated in the August 2007 rating decision, the subject of this appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  

In this case, the RO appropriately dismissed the Veteran's appealed claims in June 2006, as her representative conveyed that she was withdrawing her claims.  The Veteran's November 2006 letter does not, in any way, indicate that she misunderstood, disagreed with, or did not wish to withdraw her claims.  That correspondence merely indicated that she was switching representatives.  

Moreover, the Veteran waited another 7 months and then refiled her claims for increased evaluation and TDIU.  Such refiling indicates an intent to file for benefits.  Nowhere in that claim does the Veteran indicate that her claim was already on appeal, that she disagreed with the previous withdrawal of her claims, or that she previously had misunderstood that she had previously withdrawn her claims.  

Additionally, the Board notes that the Veteran's rationalization of a conspiracy or a "deal" between VA and her previous representative was not an argument raised prior the award of TDIU.  Thus, the Board finds very little credibility to the Veteran's post-hoc rationalization of her actions in light of the lack of corroboration in the contemporaneously-written statements.  At the time of alleged misunderstanding, the Veteran was silent.  It was not until after she was awarded the benefit that she sought, that she claimed to have misunderstood that agreeing to withdraw her claims in June 2006 would terminate that appeal and accordingly impact the effect date of any eventual allowance of her claim.

Furthermore, to the extent that the Veteran is claiming that the private attorney intentionally deceived her into withdrawing her claims in order to make money, such assertion is simply not logical.  Indeed, such an act on the part of the private attorney would have been against his pecuniary interest in this case, particularly if the Veteran had secured any additional benefits during the course of that appeal while he represented her.  The Veteran also specifically stated that the private attorney was "an attorney highly experienced with the VA system."  Thus, the Board cannot conclude that the Veteran's representative was ignorant of the potential impact of his actions-even if such was a defense to the Veteran's claim in this case.  

Instead, the June 2006 letter is quite clear that the Veteran was content with VA's decision at that time and that she no longer wanted to pursue an appeal of any of the issues on appeal, including unemployability.  There is no indication of record that the Veteran disagreed with that course of action at that time.  The Board refuses to read such disagreement by the mere switch of representatives five months later, and indeed, such correspondence does not even mention that she protested her previous representative's actions in the previous correspondence. Instead of attempting to revoke her withdrawal, the Veteran was inactive for another seven months before refiling her claims, again without expressing any desire to continue her previous appeal or to revoke her withdrawal of the previous appeal.

The Board will now address the arguments raised in the February 2012 informal hearing presentation, asserting entitlement to an effective date one year prior to May 9, 2007, on the basis of that the Veteran's treatment was an informal claim for benefits under 38 C.F.R. § 3.157.  However, the Veteran's representative does not specifically point to any May 2006 treatment record on which such a date could be predicated in this case.  Additionally, any treatment records of record prior to June 2006 would logically be a part of the withdrawn appeal and could not give rise to a new claim for benefits.

The record here does contain some treatment reports following the June 2006 withdrawal of the previous claim and the current effective date of May 9, 2007.  In this regard, the Board calls attention to a January 9, 2007, treatment report reflecting a primary care visit for chronic low back pain, insulin resistance, hypothyroidism, bilateral hip pain, depression and polycystic ovaries.  She had last been seen by VA a year prior.  The Veteran complained of excessive fatigue and it was noted that her thyroid has not been checked in over a year.  Otherwise, she was doing well.

The Board finds nothing in the January 9, 2007, treatment note that demonstrates an intent to file for unemployability.  Rather, it was noted that the Veteran was feeling fine.  Moreover, the majority of the problems listed during this appointment were related of nonservice-connected conditions.  

Likewise, the Board acknowledges the March 5, 2007, treatment note, described previously.  The Board concedes that, given the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), a claim of TDIU is part and parcel of a claim for increase.  The March 5, 2007, report constitutes a claim for increase under 38 C.F.R. § 3.157(b).  
Such notwithstanding, the Board notes that entitlement to TDIU was not factually ascertainable in that document; the March 2007 treatment record does not indicate that the Veteran is at all unemployable due to any service-connected disabilities, and in fact, no mention that she was unemployed at all is shown anywhere in that treatment note.  

Consequently, as there is no evidence that the Veteran was unable to obtain and maintain substantially gainful employment contained in the content of that document, the Board must find that it is not factually ascertainable to find that entitlement to TDIU arose on the sole basis of review of that document; therefore, the benefit did not arise on that date, but rather arose on the date of the Veteran's filed her TDIU claim-May 9, 2007.  Accordingly, the Board finds that an effective date prior to May 9, 2007, for the award of entitlement to TDIU must be denied.  See 38 C.F.R. §§ 3.151, 3.157(b), 3.400(a), 20.202, 20.204.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A 10 percent evaluation, but no higher, for the Veteran's right tibia disability is granted, effective March 5, 2007, subject to the regulations controlling the payment of monetary benefits.

An effective date prior to May 9, 2007, for the award of entitlement to TDIU, is denied.




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


